                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                               HARRISBURG DIVISION

 In re:

 ROMAN CATHOLIC DIOCESE OF                          Chapter 11
 HARRISBURG,
                                                    Case No. 1:20-bk-00599-HWV
                         Debtor.


 ROMAN CATHOLIC DIOCESE OF
 HARRISBURG,

                         Plaintiff,

 v.                                                 Adv. Pro. No. 1:20-ap-00018-HWV

 THE TRAVELERS COMPANIES, INC.;
 ZURICH NORTH AMERICAN
 INSURANCE COMPANY;
 UNDERWRITERS AT LLOYD’S
 LONDON; CATHOLIC MUTUAL GROUP;
 THE NATIONAL CATHOLIC RISK
 RETENTION GROUP; INTERSTATE FIRE
 & CASUALTY COMPANY; and
 COLONIAL PENN LIFE INSURANCE
 COMPANY,

                         Defendants.


                                FIRST AMENDED COMPLAINT

          Plaintiff, the Roman Catholic Diocese of Harrisburg (the “RCDH”), by and through its

undersigned counsel, files this First Amended Complaint against Defendants The Travelers

Companies, Inc., Zurich North American Insurance Company, Underwriters at Lloyds London,

Catholic Mutual Group, The National Catholic Risk Retention Group, Inc., Interstate Fire &

Casualty Company, and Colonial Penn Life Insurance Company (collectively, “Insurers”),

seeking a judgment that claims against the RCDH arising from alleged sexual abuse are covered




Case 1:20-ap-00018-HWV            Doc 3 Filed 02/27/20 Entered 02/27/20 16:10:04           Desc
                                 Main Document    Page 1 of 12
by certain policies of insurance issued to RCDH by Insurers or their predecessors, and in support

hereof alleges as follows:

I.      JURISDICTION

        1.     On February 19, 2020, the RCDH filed a voluntary petition for relief under

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), commencing a chapter

11 proceeding in this Court.

        2.     Pursuant to sections 1107 and 1108 of the Bankruptcy Code, the RCDH continues

to operate and manage its property as a debtor in possession.

        3.     By this action RCDH is seeking: (a) entry of a judgment declaring that claims

against RCDH are covered by certain policies of insurance issued to RCDH by Insurers (as

defined below) or their predecessors; and (b) entry of a money judgment against the Insurers (as

defined below) for breach of contract.

        4.     This is an action for declaratory judgment, pursuant to 28 U.S.C. §§ 2201 and

2202.

        5.     This Court has jurisdiction over this action, pursuant to 28 U.S.C. §§ 157(a),

1334(b), and 1452, and the Amended Standing Order of Reference from the United States

District Court for the Middle District of Pennsylvania.

        6.     This Court has personal jurisdiction over each of the Insurers (as defined below),

because each Insurer has sufficient contacts with the Commonwealth of Pennsylvania and each

Insurer has otherwise availed itself of the markets within the Commonwealth of Pennsylvania,

including the issuance to the RCDH of the policies at issue in this matter.

        7.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(2), because a

substantial part of the events or omissions giving rise to the dispute occurred in this district.




                                              2
Case 1:20-ap-00018-HWV           Doc 3 Filed 02/27/20 Entered 02/27/20 16:10:04                     Desc
                                Main Document    Page 2 of 12
         8.      Venue is also proper in this Court pursuant to 28 U.S.C. § 1409, because the

RCDH is a debtor in possession the above-captioned chapter 11 bankruptcy proceeding pending

in this Court.

         9.      Under Local Bankruptcy Rule 7008-1, RCDH consents to the entry of final orders

or judgment by the bankruptcy court.

II.      PARTIES

         10.     Plaintiff RCDH is a non-profit religious institution with its principal place of

business at 4800 Union Deposit Road, Harrisburg, Pennsylvania 17111.

         11.     Defendant, The Travelers Companies, Inc. (“Travelers”), is an insurance

company that has provided liability insurance coverage to RCDH through its predecessor,

USF&G. Travelers has its principal place of business at 485 Lexington Avenue, New York, NY

10017.

         12.     Defendant, Zurich North American Insurance Company (“Zurich”), is an

insurance company that has provided liability insurance coverage to RCDH through its

predecessor, Maryland Casualty Company (“Maryland Casualty”). Zurich has its principal place

of business at 1299 Zurich Way, Schaumberg, IL 60196.

         13.     Defendant, Underwriters at Lloyd’s London (“Lloyd’s”), is an insurance company

that has provided liability insurance coverage to RCDH. Lloyd’s has its principal place of

business at 42 West 54th Street, 14th Floor, New York, NY 10019.

         14.     Defendant, Catholic Mutual Group (“Catholic Mutual”), is a reciprocal risk

retention group that provides liability insurance coverage for Roman Catholic institutions,

including RCDH. Catholic Mutual has its principal place of business at 10843 Old Mill Road,

Omaha, NE 68154.




                                               3
Case 1:20-ap-00018-HWV            Doc 3 Filed 02/27/20 Entered 02/27/20 16:10:04                    Desc
                                 Main Document    Page 3 of 12
       15.     Defendant, The National Catholic Risk Retention Group, Inc. (“TNCRRG”), is a

reciprocal risk retention group that provides liability insurance coverage for Roman Catholic

institutions, including RCDH. TNCRRG has its principal place of business at 801 Warrenville

Road, Suite 175, Lisle, IL 60532.

       16.     Defendant, Interstate Fire & Casualty Company (“Interstate”), is an insurance

company that has provided liability insurance coverage to RCDH. Interstate has its principal

place of business at 33 West Monroe Street, Chicago, IL 60603.

       17.     Defendant, Colonial Penn Life Insurance Company (“Colonial Penn”), is an

insurance company that has provided liability insurance coverage to RCDH. Colonial Penn has

its principal place of business at 399 Market Street Philadelphia, PA 19181.

III.   FACTUAL BACKGROUND

       18.     RCDH launched its Survivor Compensation Program (the “SCP”) on February

12, 2019. The SCP was originally available to claimants who had reported alleged sexual abuse

to the Diocese on or before February 12, 2019. However, before the submission period for the

SCP closed, the Diocese allowed other claimants to also participate in the SCP if they alleged

abuse by (i) a Diocesan priest, deacon, or seminarian, (ii) a priest, deacon, or seminarian from

another diocese who had faculties within the Diocese of Harrisburg, or (iii) a priest or brother

from a religious order who had faculties in the Diocese at the time of the alleged abuse.

       19.     In forming the SCP and making available compensation to alleged victims of

sexual abuse, RCDH did not thereby admit any liability for any acts of alleged sexual abuse.

       20.     Individuals who did not qualify for the SCP or who chose not to participate in the

SCP have also reported acts of sexual abuse to RCDH. Other persons, as yet unknown and




                                             4
Case 1:20-ap-00018-HWV          Doc 3 Filed 02/27/20 Entered 02/27/20 16:10:04                Desc
                               Main Document    Page 4 of 12
unidentifiable, likely have claims against RCDH concerning sexual abuse. The claims of the

known individuals, plus the claims submitted to the SCP, are referred to as the “Abuse Claims.”

        21.     Five civil complaints have been filed against RCDH arising from alleged acts of

sexual misconduct for which they contend RCDH is liable. As an example only, a copy of a

complaint recently filed against RCDH in New Jersey is attached hereto as Exhibit A.

        22.     The Abuse Claims do not allege that RCDH committed acts of sexual abuse.

Rather, it is alleged that RCDH was negligent (a) in not properly obtaining adequate information

from the alleged perpetrators’ prior employers; (b) in the improper hiring, supervision and/or

retention of the alleged perpetrators; (c) in not properly and/or timely investigating reports and

complaints of sexual misconduct; (d) in continuing to retain the alleged perpetrators; (e) in not

properly and/or timely reporting the misconduct of the alleged perpetrators to the proper

authorities; and (f) in keeping the behavior of the alleged perpetrators secret from members of

the Diocese, the public, and the authorities.

        23.     Travelers’ predecessor, USF&G, issued commercial general liability (“CGL”)

primary policies to RCDH with an effective period from November 1, 1964 to November 1,

1972 (the “Travelers Policies”). As an example only, a copy of the Travelers Policy effective

November 1, 1966 to November 1, 1967 is attached hereto as Exhibit B.

        24.     The Travelers Policies require Travelers to defend and indemnify RCDH with

respect to liability for bodily injury, as follows:

                The Company will pay on behalf of the Insured all sums which the
                Insured shall become legally obligated to pay as damages because
                of

                A.      bodily injury or

                B.      property damage




                                                5
Case 1:20-ap-00018-HWV            Doc 3 Filed 02/27/20 Entered 02/27/20 16:10:04               Desc
                                 Main Document    Page 5 of 12
               To which this insurance applies, caused by an occurrence, and the
               Company shall have the right and duty to defend any suit against
               the Insured seeking damages on account of such bodily injury or
               property damage, even if any of the allegations of the suit are
               groundless, false or fraudulent, and may make such investigation
               and settlement of any claim or suit as it deems expedient, but the
               Company shall not be obligated to pay any claim or judgment or to
               defend any suit after the applicable limit of the Company’s liability
               has been exhausted by payment of judgment or settlements.

       25.     Zurich’s predecessor, Maryland Casualty, issued CGL primary policies to RCDH

with an effective period of November 1, 1972 to November 1, 1974 (the “Zurich Policies”).

RCDH has been unable to locate copies of the Zurich Policies.

       26.     Lloyd’s issued CGL primary and excess policies to RCDH with an effective

period of July 25, 1974 to July 25, 1987 (the “Lloyd’s Policies”). As an example only, a copy of

the Lloyd’s Policy effective July 25, 1983 to July 25, 1986 is attached hereto as Exhibit C.

       27.     The Lloyd’s Policies require Lloyd’s to indemnify RCDH with respect to liability

for bodily injury, as follows:

               Agreement C – General Liability: Underwriters hereby agree,
               subject to the limitations, terms and conditions hereunder
               mentioned, to indemnify the Assured for all sums which the
               Assured shall be obligated to pay by reason of the liability imposed
               upon the Assured by law or assumed by the Named Assured under
               contract or agreement, for damages direct or consequential, and
               expenses, all as more fully defined by the term “ultimate net loss”,
               on account of personal injuries, including death at any time
               resulting therefrom, suffered or alleged to have been suffered by
               any person or persons (excepting employees of the Assured injured
               in the course of their employment); and/or damage to destruction
               of property or the loss of use thereof; arising out of any occurrence
               happening during the period of Insurance.

       28.     Catholic Mutual issued CGL primary policies to RCDH with an effective period

of July 25, 2011 to the present and excess policies from July 25, 1998 to the present (the




                                             6
Case 1:20-ap-00018-HWV            Doc 3 Filed 02/27/20 Entered 02/27/20 16:10:04               Desc
                                 Main Document    Page 6 of 12
“Catholic Mutual Policies”). As an example only, a copy of the Catholic Mutual Policy effective

July 25, 2018 to July 25, 2019 is attached hereto as Exhibit D.

        29.     The Catholic Mutual Policies require Catholic Mutual to indemnify RCDH with

respect to liability for bodily injury, as follows:

                We will pay those sums that You become legally obligated to pay
                as damages up to the Limit of Liability shown in the Declarations,
                arising out of an Occurrence during the Certificate Period and in
                the coverage territory arising from:

                1.      Bodily Injury

                2.      Property Damage

        30.     TNCRRG issued CGL excess policies to RCDH with an effective period from

June 25, 1988 to the present (the “TNCRRG Policies”). As an example only, a copy of the

TNCRRG Policy effective July 25, 1988 to July 25, 1989 is attached hereto as Exhibit E.

        31.     The TNCRRG Policies require TNCRRG Insurers to indemnify RCDH with

respect to liability for personal injury under the terms and conditions of the underlying Policies,

as follows:

                To indemnify the Insured against Loss up to the Limit of Liability
                stated in Item 5 of the Declarations which is in excess of the limits
                of the applicable Underlying Insurance specified in Item 5 of the
                Declarations by reason of bodily injury and property damage
                during the policy period caused by an occurrence which
                Underlying Insurance provides the following coverage:

                (1)     General Liability

        32.     Upon information and belief, Interstate issued excess liability policies to RCDH

with an effective period of July 25, 1978 to July 25, 1987 (“the Interstate Policies”).

        33.     Upon information and belief, Colonial Penn issued excess liability policies to

RCDH with an effective period from 1985 to 1986 (“the Colonial Penn Policies”).




                                               7
Case 1:20-ap-00018-HWV            Doc 3 Filed 02/27/20 Entered 02/27/20 16:10:04               Desc
                                 Main Document    Page 7 of 12
       34.       The Abuse Claims involve alleged sexual misconduct that took place over several

decades.

       35.       Various Abuse Claims fall within the coverage periods of each Insurer, as those

coverage periods are described above.

       36.       Upon information and belief, more than one of the Abuse Claims trigger

Travelers Policies.

       37.       Upon information and belief, more than one of the Abuse Claims trigger Zurich

Policies.

       38.       Upon information and belief, more than one of the Abuse Claims trigger Lloyd’s

Policies.

       39.       Upon information and belief, more than one of the Abuse Claims trigger Catholic

Mutual Policies.

       40.       Upon information and belief, more than one of the Abuse Claims trigger

TNCRRG Policies.

       41.       Upon information and belief, more than one of the Abuse Claims trigger Interstate

Policies.

       42.       Upon information and belief, more than one of the Abuse Claims trigger Colonial

Penn Policies.

       43.       In addition to the Abuse Claims that have already been made or reported to

RCDH, RCDH has a reasonable expectation that presently unknown claims arising from alleged

sexual abuse will be made to RCDH in the future, some of which may trigger all or some of the

Insurers’ Policies.




                                              8
Case 1:20-ap-00018-HWV           Doc 3 Filed 02/27/20 Entered 02/27/20 16:10:04               Desc
                                Main Document    Page 8 of 12
       44.     RCDH has incurred in excess of $11.5 million in settling in excess of 100 SCP

Claims.

       45.     In settling Abuse Claims, RCDH has not admitted the truth of any sexual abuse

allegations nor has it admitted liability for any Abuse Claims.

       46.     RCDH has provided notice of the Abuse Claims to at least Catholic Mutual,

Interstate, Lloyd’s, TNCRRG, Travelers, and Zurich.

       47.     The Abuse Claims arise from “Bodily Injury” caused by an “Occurrence” as those

terms are defined by all of the Insurers’ applicable Policies.

       48.     Catholic Mutual and TNCRRG expressly provide coverage with respect to claims

against RCDH arising from allegations of sexual misconduct.

       49.     The Travelers and Lloyd’s Policies, and upon information and belief, the Zurich,

Interstate, and Colonial Penn Policies do not exclude coverage for claims against RCDH arising

from allegations of sexual misconduct.

       50.     The alleged sexual misconduct giving rise to the Abuse Claims was neither

expected nor intended by RCDH.

       51.     Each Abuse Claim triggers the Policies in effect when each alleged abuse victim

was first sexually abused.

       52.     The Insurers are required under the Policies to indemnify RCDH with respect to

the Abuse Claims to the extent that the Abuse Claims fall within each Insurer’s policy period.

       53.     Lloyd’s, Travelers, TNCRRG, Catholic Mutual and Interstate have generally

reserved all rights with respect to coverage of the Abuse Claims but have failed to acknowledge

that they have a duty to indemnify RCDH for the Abuse Claims, and have, in some cases, denied

coverage outright.




                                              9
Case 1:20-ap-00018-HWV           Doc 3 Filed 02/27/20 Entered 02/27/20 16:10:04             Desc
                                Main Document    Page 9 of 12
       54.     Zurich has denied that it has a duty to indemnify RCDH for the Abuse Claims.

                COUNT I– DECLARATORY JUDGMENT (28 U.S.C. § 2201)

       55.     RCDH incorporates the averments the foregoing Paragraphs of this Complaint as

though set forth fully herein.

       56.     The Abuse Claims are claims arising from bodily injury caused by an occurrence

within the meaning of the coverage provisions of the Policies.

       57.     The Abuse Claims are not excluded by the Policies.

       58.     The Insurers’ refusal to agree to indemnify RCDH with regard to the Abuse

Claims constitutes a breach of the contract of insurance embodied in the Policies.

       WHEREFORE, RCDH requests that the Court enter judgment in its favor and against

Defendants The Travelers Companies, Inc., Zurich North American Insurance Company,

Underwriters at Lloyds London, Catholic Mutual Group, The National Catholic Risk Retention

Group, Inc., Interstate Fire and Casualty Company, and Colonial Penn Life Insurance Company,

and enter an order declaring that (i) the Abuse Claims fall within the scope of coverage provided

by the Policies; and (ii) the Insurers are obligated to indemnify RCDH for any judgment or

settlement of the Abuse Claims that trigger their respective Policies.

                              COUNT II– BREACH OF CONTRACT

       59.     RCDH incorporates the averments the foregoing Paragraphs of this Complaint as

though set forth fully herein.

       60.     The Abuse Claims are covered claims within the meaning of the coverage

provisions of the Policies.

       61.     The Abuse Claims are not excluded by the Policies.




                                            10
Case 1:20-ap-00018-HWV            Doc 3 Filed 02/27/20 Entered 02/27/20 16:10:04             Desc
                                 Main Document    Page 10 of 12
       62.     The Insurers’ refusal to agree to indemnify RCDH against the Abuse Claims

constitutes a breach of the Policies.

       63.     RCDH has complied with all of its duties and obligations under the Policies.

       64.     As a result of Insurers’ breaches of contract, RCDH has incurred damages in

excess of $75,000.00, including the cost of defense of the Abuse Claims.

       WHEREFORE, Plaintiff RCDH requests that the Court enter judgment in its favor and

against Defendants The Travelers Companies, Inc., Zurich North American Insurance Company,

Underwriters at Lloyds London, Catholic Mutual Group, The National Catholic Risk Retention

Group, Inc., Interstate Fire and Casualty Company, and Colonial Penn Life Insurance Company,

requiring Insurers to (i) indemnify RCDH for any judgment or settlement of the Abuse Claims to

the extent they arise from sexual abuse or molestation, up to the applicable policy limits; and

(ii) pay RCDH for all other damages incurred by RCDH as a consequence of Insurers’ breaches

in an amount to be determined at trial in excess of $75,000.00, together with attorneys’ fees,

interest, and any other relief this court deems just.




                                              11
Case 1:20-ap-00018-HWV          Doc 3 Filed 02/27/20 Entered 02/27/20 16:10:04                Desc
                               Main Document    Page 11 of 12
Dated: February 27, 2020              /s/ Matthew H. Haverstick
                                      Matthew H. Haverstick (No. 85072)
                                      Steven J. Engelmyer (No. 42840)
                                      Joshua J. Voss (No. 306853)
                                      KLEINBARD LLC
                                      Three Logan Square
                                      1717 Arch Street, 5th Floor
                                      Philadelphia, PA 19103
                                      (215) 568-2000
                                      mhaverstick@kleinbard.com
                                      sengelmyer@kleinbard.com
                                      jvoss@kleinbard.com

                                      -and-

                                      Blake D. Roth (No. 306951)
                                      Tyler N. Layne (Pro Hac Vice pending)
                                      Waller Lansden Dortch & Davis, LLP
                                      511 Union Street, Suite 2700
                                      Nashville, TN 37219
                                      (615) 244-6380
                                      blake.roth@wallerlaw.com
                                      tyler.layne@wallerlaw.com

                                      Attorneys for the Roman Catholic Diocese of
                                      Harrisburg




                                     12
Case 1:20-ap-00018-HWV      Doc 3 Filed 02/27/20 Entered 02/27/20 16:10:04          Desc
                           Main Document    Page 12 of 12
